 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRANCE HULLABY,                                    No. 1:21-cv-00569-NONE-JLT (HC)
12                       Petitioner,                       ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS, DISMISSING
13           v.                                            PETITION FOR WRIT OF HABEAS
                                                           CORPUS, DIRECTING CLERK OF COURT
14    CHRISTIAN FEIFFER, Warden,                           TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                           CASE, AND DECLINING TO ISSUE
15                       Respondent.                       CERTIFICATE OF APPEALABILITY
16                                                         (Doc. No. 7)
17

18

19

20          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

21   habeas corpus pursuant to 28 U.S.C. § 2254. On May 25, 2021, the assigned magistrate judge

22   issued findings and recommendations recommending that the pending petition be dismissed for

23   failure to comply with a court order and failure to prosecute. (Doc. No. 7.) These findings and

24   recommendations were served upon all parties and contained notice that any objections thereto

25   were to be filed within ten (10) days from the date of service of that order. To date, no party has

26   filed objections, and the time to do so has passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                       1
 1   magistrate judge’s findings and recommendations are supported by the record and proper

 2   analysis. Petitioner was given thirty (30) days to file a first amended petition. (Doc. No. 4

 3   (finding that the allegations of the pending petition, on their face, demonstrated petitioner’s

 4   failure to exhaust his claims by first presenting them to the state’s highest court).) To date,

 5   petitioner has not filed an amended petition, nor has he communicated with the court in any way.

 6           In addition, the court declines to issue a certificate of appealability. A state prisoner

 7   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 8   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

 9   v. Cockrell, 537 U.S. 322, 335–36 (2003). If a court denies a petitioner’s petition, the court may

10   only issue a certificate of appealability when a petitioner makes a substantial showing of the

11   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

12   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

13   that) the petition should have been resolved in a different manner or that the issues presented

14   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

15   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

16           In the present case, the court finds that petitioner has not made the required substantial

17   showing of the denial of a constitutional right to justify the issuance of a certificate of

18   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

19   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

20   proceed further. Thus, the court DECLINES to issue a certificate of appealability.
21           Accordingly, the court orders as follows:

22           1.     The findings and recommendations, filed May 25, 2021, (Doc. No. 7), are

23                  ADOPTED IN FULL;

24           2.     The petition for writ of habeas corpus is DISMISSED;

25   /////

26   /////
27   /////

28   /////
                                                         2
 1        3.    The clerk of court is DIRECTED to assign a district judge to this case for the

 2              purpose of closing the case and then to close the case; and

 3        4.    The court DECLINES to issue a certificate of appealability.

 4   IT IS SO ORDERED.
 5
       Dated:   July 15, 2021
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
